

117 HR 1256 IH: Francis G. Newlands Memorial Removal Act
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1256IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Ms. Norton (for herself, Mr. Raskin, and Ms. Titus) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to remove the bronze plaque and concrete block bearing the name of Francis Newlands from the grounds of the memorial fountain located at Chevy Chase Circle in the District of Columbia, and for other purposes.1.Short titleThis Act may be cited as the Francis G. Newlands Memorial Removal Act. 2.Removal of Plaque and Concrete from Memorial Fountain Grounds(a)In generalThe Secretary of the Interior shall—(1)remove the brass plaque bearing the name Senator Francis G. Newlands from the grounds of the memorial fountain; (2)remove from the south end of the memorial fountain’s face, the stone, tablet-like projection bearing the name of Francis Griffith Newlands and a related inscription; (3)remove the name Newlands Memorial Fountain carved into the upper face of the memorial fountain’s coping stones; and(4)offer the items removed pursuant to paragraphs (1), (2), and (3) to the descendants of Francis Griffith Newlands for a period of 60 days, and if not claimed within that period, direct the items removed pursuant to paragraphs (1), (2), and (3) to be maintained by the National Park Service as Federal property and accessioned into the Rock Creek Park museum collection. (b)Memorial fountainFor the purposes of this section, the term memorial fountain means the memorial fountain located at Chevy Chase Circle, Connecticut Avenue and Western Avenue NW, in the District of Columbia.